DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki  JP 2013-142017 A (hereinafter “Aoki”).
Regarding claim 1, Aoki, with reference to FIG. 6, discloses a sheet stacking apparatus comprising:
a sheet alignment mechanism (15, 16) configured for aligning a sheet (S) in a predetermined reference position;
a gripper arrangement (30, 40, 41) configured to grip the aligned sheet at least two spaced- apart points (refer to FIGS. 2 and 4) of the sheet and to release the sheet on a stack (on stacking table 20); and 
a holder (51) configured to hold the sheet in position on the stack while the gripper arrangement releases the sheet, wherein the gripper arrangement is movable along a predetermined trajectory for moving the sheet from the reference position to a stacking position, and 
wherein the gripping arrangement (includes 41) comprises two opposed gripping surfaces (44, 45, shown in FIG. 4) having an open position to receive the sheet and a closed position to retain the sheet, the gripping surfaces moving toward one another to move from the open position to the closed position.	
Regarding claim 6, wherein the gripper arrangement is configured to grip a leading edge (S1) of the sheet.
	Regarding claim 12, wherein the sheet alignment mechanism is configured for aligning the sheets also in a lateral direction (by 15) normal to the direction of movement of the gripper arrangement.
	Regarding claim 13, Aoki, refer to rejection of claim 1 as a guide, discloses a method of aligning and stacking sheets, the method comprising the steps of:
aligning a sheet (using 15 and 16) in a predetermined reference position and/or orientation; 
controlling a gripper arrangement (30, 40) to grip the sheet at least two spaced-apart points (refer to FIGS. 2 and 4)  of the sheet at a time when the sheet has been aligned in the reference position; 
moving the gripper arrangement with the sheet held therein from the reference position to a stacking position (above 20, refer to FIG. 6) above a stack of sheets; and 
when the sheet has reached the stacking position, controlling the gripper to release the sheet and simultaneously controlling a holder to hold the sheet in place on a top of the stack at least until the sheet has come to rest,
wherein the gripping arrangement (includes 41) comprises two opposed gripping surfaces (44, 45, shown in FIG. 4) having an open position to receive the sheet and a closed position to retain the sheet, the gripping surfaces moving toward one another to move from the open position to the closed position.
	Regarding claim 14, wherein the sheet is moved by the gripper arrangement, released from the gripper arrangement, and held by the holder, while maintaining the sheet aligned with respect to the predetermined reference position and/or orientation.
Regarding claim 15, further comprising a controller (2) configured to activate the gripping surfaces for gripping the sheet.
Regarding claim 16, wherein the gripping arrangement comprises a post (43) and a pair of pinch arms (44, 45) extending from the post, the pinch arm having the opposed gripping surfaces.
Regarding claim 17, wherein at least one pinch arm (45) moves relative to the post.
Regarding claims 18 and 19 (refer to rejection of claim 1 as a guide), wherein the sheet moves in a first direction, and wherein the gripping arrangement comprises a first gripper and a second gripper spaced in a second direction to engage a sheet, and wherein a position of the first gripper is fixed relative to the second gripper (refer to FIG 4 showing multiple grippers located side-by-side).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura US 2020/0130978 A (hereinafter “Tamura”) in view of Anezaki US 2019/0135573 (hereinafter “Anezaki”), in view of Rasmussen et al. US 2019/0210829 (hereinafter “Rasmussen”), and further in view of Lewalski et al. US 9,840,389 (hereinafter “Lewalski”).
Regarding claims 1 and 5-8, Tamura teaches a sheet stacking apparatus comprising: 
a gripper arrangement (31, 30) configured to grip the aligned sheet at least two spaced- apart points of the sheet and to release the sheet on a stack (located on tray 10, refer to FIG. 1);
wherein the gripper arrangement is movable along a predetermined trajectory for moving the sheet from a reference position to a stacking position.
Tamura fails to teach:
a sheet alignment mechanism configured for aligning a sheet in a predetermined reference position; 
a holder configured to hold the sheet in position on the stack while the gripper arrangement releases the sheet, and
wherein the gripping arrangement comprises two opposed gripping surfaces having an open position to receive the sheet and a closed position to retain the sheet, the gripping surfaces moving toward one another to move from the open position to the closed position.	
Anezaki teaches a sheet alignment mechanism (51A, 51B) configured for aligning a sheet in a predetermined reference position. The sheet alignment mechanism is arranged at a discharge port in order to ensure a sheet is aligned prior to a discharge operation.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tamura with a sheet alignment mechanism as taught by Anezaki in order to align a sheet before delivery by the gripper arrangement, thus improving stack alignment.
Rasmussen teaches a holder (332,334) configured to hold a sheet in position on a stack while a gripper arrangement (320) releases the sheet to prevent “offset between various sheets in the output stack” (refer to [0009]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tamura with a holder as taught by Rasmussen in order to prevent shifting of sheets while stacking.
Lewalski teaches a plurality of gripper arrangements (184, shown in FIG. 6), wherein each gripper arrangement comprises two opposed gripping surfaces having an open position to receive the sheet and a closed position to retain the sheet, the gripping surfaces moving toward one another to move from the open position to the closed position (by a mechanical cam arrangement).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute Tamura’s gripper arrangement with the gripper arrangement of Lewalski in order to achieve the predictable result of reliably gripping and releasing a leading edge of a sheet.
Regarding claim 2, Tamura teaches wherein the gripper arrangement is adapted to be moved unidirectionally along a closed path.
Regarding claim 3, Tamura teaches wherein the gripper arrangement is one of a plurality of gripper arrangements (refer to FIGS. 1 and 3) that are mounted on an endless conveyor.
Regarding claim 4, Tamura teaches wherein each of the plurality of gripper arrangements have a predetermined, fixed position with respect to the endless conveyor, such that the sheet is transported by the gripper arrangement in a position-controlled manner.
Regarding claim 9, Tamura fails to teach a sheet flipping mechanism is provided upstream of the sheet alignment mechanism.
Anezaki teaches a sheet flipping mechanism (reverse transport path 10d and upstream path of 10d) for inverting a sheet for double-sided printing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Tamura with a sheet flipping mechanism as taught by Anezaki in order to provide a means to invert a sheet for duplex printing.  
Regarding claim 10, Tamura teaches wherein the (area of) sheet alignment mechanism comprises a contactless sensor (40-Tamura) for detecting a time at which the leading edge of the sheet reaches the reference position, and a controller (implicit, see also 300 in a similar embodiment) of the apparatus is configured to activate the gripper arrangement for gripping the sheet at that time ([0058]-[0061]). 
Regarding claim 11, Tamura in view of Rasmussen teaches language of claim 11.  Specifically, Rasmussen, with reference to paragraphs [0028] and [0038], implicitly teaches the controller configured to determine the stacking position (based on timing from when a sensor detects a leading edge to reaching a predetermined position) by integrating the transport speed of the gripper arrangement from the time at which the gripper arrangement has gripped the sheet, the controller (“controller”) for controlling the gripper arrangement to release the sheet at the time when the leading edge of the sheet has travelled a predetermined distance (reaches “a predetermined position” is based on timing derived from speed of the sheet, not a dedicated sensor) and simultaneously activating the holder (332 is activated).  
	Regarding claim 12, Anezaki teaches wherein the sheet alignment mechanism is configured for aligning the sheets also in a lateral direction normal to the direction of movement of the gripper arrangement.
	Regarding method claims 13 and 14, refer to rejection of claim 1 as a guide.
Regarding claims 19 and 20, refer to rejection of claim 1 as a guide, the combination of references Tamura (in view of Anezaki, and Rasmussen) teach the claimed invention except for explicitly teaching 
wherein a first gripper is fixed relative to a second gripper, 
wherein the first gripper and the second gripper are attached to an endless conveyor having a centerline and a left edge and a right edge fixed relative to one another, wherein the first gripper and a second gripper are on opposite side of the centerline.
Lewalski, with reference to FIG. 6, teaches a plurality of gripper arrangements (184) spaced apart, and wherein the position of a first gripper is fixed relative to a second gripper.   Also,  wherein the first gripper and the second gripper are attached to an endless conveyor (530) having a centerline and a left edge and a right edge fixed relative to one another, wherein the first gripper and a second gripper are on opposite side of the centerline.
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute Tamura’s gripper arrangement with endless conveyors with the gripper arrangement and endless conveyor of Lewalski in order to achieve the predictable result of reliably gripping and releasing a leading edge of a sheet.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new rejection citing Lewalski as a secondary reference is introduced in response the amendment).   Also, Aoki reference does teach the amendment of claim 1 (refer to gripper arrangement of FIG. 4, 40 includes 41 and gripping surfaces 44 and 45).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653